Citation Nr: 9914901	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  96-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 8, 1957 to 
October 8, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Honolulu, 
Hawaii, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in August 
1997, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.  

3.  The medical evidence does not establish a clear diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, qualified prisoner-
of-war experience will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a current, clear medical 
diagnosis of PTSD; (2)credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service 
stressor(s).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1998);  38 C.F.R. § 3.303(d) 
(1998).

Adjudication of a well grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).



The claims file contains diagnoses of PTSD as evidence by VA 
records, examination reports, and a social worker report.  
The Board notes that VA psychiatrists who conducted the 
examinations on file arrived at their diagnoses based on 
stressors the veteran related from his tour of duty in Korea.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board finds 
that the record establishes the first and third elements set 
out above.  38 C.F.R. § 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressors reported by the veteran and relied upon 
by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court) has held that "[i]t is 
the duty of the BVA as the fact finder to determine 
credibility of the testimony and other lay evidence." Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996) as determined through 
recognized military citations or other service department 
evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service." Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor. Id.

In Cohen v. Brown. 10 Vet. App. 128 (1997), the Court noted 
that VA has adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125, 4.126 (1996).  
The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.

The court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran's DD 214 indicates that he had active service 
from February 1957 to October 1957, and had three months and 
nine days of foreign service.  His military specialty was a 
light weapons infantryman.  He did not receive the Purple 
Heart, Combat Infantryman Badge, or a similar citation 
indicating participation in combat that would be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of his claimed inservice stressors.  38 C.F.R. 
§ 3.304(f).

The service medical records are negative for any evidence of 
a psychiatric disability.  The October 1957 discharge 
examination states that the psychiatric evaluation was 
normal.  

Army hospital records from December 1967 show that the 
veteran was admitted for treatment of pseudoarthritis.  He 
was noted to be a problem on the ward during hospitalization.  
The diagnoses included inadequate personality.  

September 1970 Army hospital records show that the veteran 
was seen for drug toxicity, presumably secondary to overdose.  
The diagnoses included schizophrenic reaction, residual type, 
by history.  

The veteran was hospitalized at an Army facility from 
November 1970 to December 1970 for treatment of a hernia.  
The final diagnoses included chronic schizophrenia.  

Army hospital records from December 1971 show treatment for 
low back pain, status post spinal fusion.  The final 
diagnoses included inadequate personality disorder.  

VA treatment records from January 1985 reveal that the 
veteran was seen at the mental health clinic.  The assessment 
was acute anxiety disorder, possible PTSD.  February 1985 
records show that he was seen again for similar complaints.  

Army hospital records from March 1985 to April 1985 indicate 
that the veteran was admitted with symptoms that included 
recurrent thoughts of friends who were killed in service, 
depression, flashbacks, and survival guilt.  The final 
diagnoses included PTSD, and paranoid personality disorder.  

May 1985 Army hospital records show that the veteran was 
admitted for feelings of depression and anger.  He gave a 
history of having been in the Korean War.  The final 
diagnoses were history of polysubstance drug abuse, PTSD, and 
paranoid personality disorder.  The examiner was unable to 
rule out paranoid schizophrenia.  

Medical records from July 1985 indicate that the veteran was 
seen at a private facility for chronic multi-focal 
musculoskeletal pain due to multiple traumas.  He had a 
positive psychiatric history, and was undergoing outpatient 
psychiatric treatment.  He was receiving antipsychotic 
medication.  The diagnoses included probable schizophrenia, 
undifferentiated type, at present in partial remission.  

Army hospital records from July 1985 show that the veteran 
was admitted for treatment of low back pain.  The final 
diagnoses included question of psychiatric disease by 
history.  

The veteran submitted his claim for service connection for 
PTSD in June 1991.  He stated that he had developed this 
disorder as a result of his experiences in Korea in 1957.  
The veteran claimed that he had been involved in combat with 
North Korean soldiers who had crossed the demilitarized zone 
(DMZ).  He said that he killed a young North Korean soldier, 
and that he witnessed the deaths of other young men.  He 
stated that his unit was ordered to burn a village, and that 
this resulted in the deaths of women and children.  

An October 1991 VA PTSD Clinical Team Intake Evaluation is 
contained in the claims folder.  In his military history, the 
veteran reported heavy action at the village of Pusan.  The 
veteran also related the incident in which his unit had 
destroyed a village with a large loss of civilian life, as 
well as another incident in which he killed a child who had 
thrown a grenade at American troops.  Finally, the veteran 
reported a major battle at the 38th parallel in which the 
North Koreans were pushed back over the border with heavy 
casualties.  Both the Mississippi Combat Related PTSD scale 
and the MMPI PTSD scale showed support for the presence of 
multiple combat stressors of sufficient magnitude to cause 
PTSD, as well as the presence of all major criteria for the 
presence of PTSD.  The impression supported the presence of 
PTSD, chronic and severe in nature.  The veteran was accepted 
into the PTSD program on the basis of this evaluation.  

The veteran submitted a more detailed statement outlining his 
alleged stressors in December 1991.  He said that he arrived 
in Korea about July 1957.  His unit had assaulted the beach 
at Inchon, and landed under sniper fire.  They were then 
involved in a short battle.  After moving inland to a 
village, the veteran says that he was involved in heavy 
combat with guerilla forces.  His unit was ordered to burn an 
entire village and kill all of the residents.  He says that 
he shot children, women, and the elderly.  One of his friends 
was blown up right in front of him.  He witnessed the burning 
death of another friend by a flame-thrower.  The veteran says 
that the American forces finally drove the enemy back across 
the DMZ in late September or early October 1957.  

The veteran was afforded a hearing before a hearing officer 
at the RO in February 1993.  He stated that there was 
constant combat for the entire three months he was in Korea.  
He related the incident in which the village had been 
destroyed.  See Transcript.  

In a November 1993 statement, a VA psychologist said that the 
veteran had been attending an anger group at the VA Mental 
Health Clinic.  The psychologist indicated that the veteran's 
symptoms appeared to be symptomatic of PTSD associated with 
serving in Korea.  

A VA social worker submitted another statement dated November 
1993 in which she notes that the veteran had been receiving 
treatment for his PTSD at the clinic since October 1993.  In 
her opinion, the veteran was suffering from PTSD as a result 
of a severe neck injury in boot camp and having fought in the 
Korean War.  

A November 1993 statement from a VA psychiatrist is contained 
in the claims folder.  In the doctor's opinion, the veteran's 
PTSD was directly related to his combat experiences during 
the Korean conflict, especially in the July to August period 
of 1957 around Pusan and the Imjin river area.  

VA treatment records from 1994 are contained in the claims 
folder.  These show that the veteran continued to receive 
treatment for his psychiatric disability.  

In February 1994, the veteran described a stressful incident 
in which his unit was forced to retreat by a North Korean 
attack.  They were outnumbered by the enemy three to one.  
The attack forced the Americans to call for an artillery 
strike, but this fell among their own men.  The records from 
1994 contain repeated diagnoses of PTSD.  

Additional VA records show that the veteran continued to 
receive treatment on a frequent basis in 1995.  Army hospital 
records from September 1995 indicate that the veteran was 
admitted following an altercation with his stepson.  He was 
noted to have a long history of PTSD, and to have been 
involved in border altercations in 1957 in Korea.  The 
diagnosis was PTSD.  Additional Army hospital records from 
October 1995 indicate that the veteran was admitted for 
treatment of PTSD and suicidal ideation.  The veteran was 
said to have PTSD due to combat in North Korea.  This combat 
had occurred in 1957 when North Korean forces crossed the 
DMZ.  The final diagnoses included PTSD and memory 
disturbance.  

The veteran continued to receive VA treatment in 1996.  
During a treatment session in July 1996, he described 
thinking about the landing at Inchon, in which body parts 
were falling all about him.  He described the death of a 
friend in combat at a December 1996 session.  

VA treatment continued in 1997.  In June 1997, the veteran 
was noted to have participated in a lecture at a university 
in which he answered questions about how his Korean war 
experience had impacted him.  He spoke of seeing a friend 
shot through the head.  

The veteran submitted an additional statement detailing his 
alleged stressors in August 1997.  He stated that he had been 
near a landmine explosion that had caused him to fall and 
sustain a severe injury to his neck during basic training in 
1957.  The veteran also described his participation in a 
landing at Inchon under hostile fire.  

The veteran further related the incident in which his unit 
destroyed an entire village, and said that this happened 
about one week after the landing.  The fighting continued for 
the next week, until they reached the Imjin river.  It was 
there that the veteran says he witnessed the injuries of 
several other soldiers from enemy fire.  He stated that one 
soldier was holding his guts in his hands.  The veteran said 
he saw another soldier step on a landmine, but he was not 
sure of his fate.  Finally, the veteran reported that a 
mortar round had landed near him, but he was not wounded.  

A "buddy" statement in support of the veteran's contentions 
was received in September 1997.  The writer stated that he 
had served in Korea from 1959 to 1961, and that there 
continued to be combat during this period as a result of 
enemy incursions across the DMZ.  Live fire was often 
exchanged between the Americans and the North Koreans, and 
this sometimes resulted in American casualties.  

An additional "buddy" statement was also received in 
September 1997.  He described an incident in 1963 in which 
North Koreans had crossed the DMZ, and Americans had 
sustained casualties.  

A letter was received from the U. S. Armed Services Center 
for Research of Unit Records in April 1998 in response from 
an earlier request from the RO.  The letter stated that after 
an extensive search of their records and the records of the 
National Archives Records Administration (NARA), they were 
unable to verify the veteran's stressors.  It was further 
noted that the search would have been enhanced by 
documentation of the veteran's tour dates and unit 
designation.  

A reply was received from the National Personnel Records 
Center in June 1998 in which they indicated that there were 
no personnel records on file for the veteran.  A copy of the 
veteran's Form DD 214 was attached.  

The U. S. Armed Services Center for Research of Unit Records 
was provided with a copy of the veteran's Form DD 214 in June 
1998.  

An additional response was received from the U. S. Armed 
Services Center for Research of Unit Records in July 1998.  
They reported that a search of NARA as well as the U. S. 
Military History Institute discovered no records of the 
veteran's unit.  The casualty data stated that no U.S., 
Republic of Korea, or North Korean casualties occurred in 
1957.  

An excerpt from a history of the Korean War was submitted by 
the veteran's representative in October 1998.  This excerpt 
states that the United Nations Command had charged North 
Korea with 60 armistice violations in 1957, 50 of which were 
on the ground.  

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The evidence, in brief, shows that the veteran served in 
Korea following termination of hostilities in that country, 
that he reported he was exposed to stressors during such 
service, and that PTSD has been diagnosed by VA medical 
professionals.  In view of these findings, the Board has 
concluded that the veteran's claim is not implausible; 
therefore, the Board must determine if VA has a further 
obligation to assist him, more than it already has, in the 
development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has responded to requests for additional information 
pertaining to stressors experienced in service on a remand of 
the case to the RO by the Board in August 1997.  The Board 
thus finds that all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained to the 
extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.  

The Board finds that, upon review of the relevant legislation 
and case law, it is clear that the question of the existence 
and character of an event claimed as a recognizable stressor 
is a matter solely within the providence of adjudicatory 
personnel.  That is the issue addressed herein.

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for the purpose of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His Army military 
occupational specialty in service was light weapons 
infantryman.

As already noted, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f).  The 
veteran has submitted numerous diagnoses of PTSD dating from 
1985 to the present.  

In addition, the veteran has submitted several statements 
from VA personnel, the most significant of which is the 
November 1993 letter from the VA psychiatrist, which notes 
that his PTSD is the result of the stressors incurred in 
Korea.  The Board is not bound by the uncorroborated accounts 
by the veteran, or by the opinions of the doctors based on 
these accounts many years after active service.  Swann v. 
Brown, 5 Vet. App. 229 (1993).  Therefore, if there is 
credible supporting evidence that the veteran's claimed 
inservice stressors actually occurred, service connection for 
PTSD would be granted.  



The Board finds that the there is no credible supporting 
evidence that the veteran's claimed inservice stressors 
occurred.  As the first step in reaching this conclusion, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

All but one of the veteran's claimed stressors involve 
alleged combat with North Korean forces.  The Board notes 
that the official period of war for the Korean conflict ended 
on January 31, 1955.  38 C.F.R. § 3.2 (e).  Historically, the 
cease-fire in Korea was signed in 1953.  However, the 
veteran's only period of active service was in 1957.  His 
Form DD 214 does not show that he was awarded the Purple 
Heart, Combat Infantryman Badge, or a similar citation 
indicating participation in combat.  

The veteran has conceded that he arrived in Korea after the 
formal end of hostilities, but he notes that armistice 
violations occurred, and that these sometimes involved an 
exchange of fire.  The Board concedes that armistice 
violations undoubtedly occurred, as evidenced by the two 
September 1997 "buddy" statements and the information 
received from the veteran's representative in October 1998.  

However, none of this information confirms that any of the 
events actually described by the veteran occurred.  
Furthermore, the incidents detailed by the veteran were not 
the border intrusions described by the "buddy" statements, 
but were full scale battles that were alleged to have taken 
place at locations across the entire South Korean peninsula, 
from Pusan in the southern tip to the DMZ.

The veteran has supplied numerous statements concerning his 
alleged stressors, both in written form and to the personnel 
at the VA facility from which he receives treatment.  


Basically, the veteran asserts that he participated in an 
amphibious landing at Inchon under hostile fire, and engaged 
the enemy on shore, moved inland and fought in a pitched 
three day battle with North Korean forces at a village, and 
that his unit was ordered to destroy this village and did so 
with great loss to women, children and the elderly, and that 
his unit participated in heavy combat with North Koreans 
along a river near the border, in which it took days to drive 
the enemy several miles back across the 38th parallel and in 
which the American forces were shelled by their own 
artillery.  

In addition, the veteran has mentioned fighting near Pusan, 
and has testified under oath that he was in constant combat 
for the three months he was in Korea.  Finally, the veteran 
has said that he witnessed many casualties among his friends 
and fellow soldiers, and has stated that he killed North 
Koreans.  Specifically, the veteran stated he saw a friend 
blown up and another man killed by a flame-thrower in his 
December 1991 statement.  

The veteran described having body parts fall all around him 
at Inchon to a VA examiner in July 1996, and told another VA 
examiner in December 1996 that he had witnessed the death of 
a friend.  At a lecture before college students, he 
apparently described seeing a friend shot through the head.  
His August 1997 statement notes he saw a soldier holding his 
guts in his hands, and that he saw another soldier step on a 
landmine.  However, there is absolutely no evidence that any 
of these events actually occurred.  

The U. S. Armed Services Center for Research of Unit Records 
conducted two separate searches utilizing the records of 
three separate facilities, but did not find evidence to 
support the occurrence of even one of the battles claimed as 
a stressor by the veteran.  Again, the Board notes that 
incidents described by the veteran were not small scale 
violations or guerilla infiltrations which might have been 
barely noted or even gone unreported, but were the type of 
large battles with heavy losses that some historian within 
the military would have surely noted.  

The Board further notes that some of the combat described by 
the veteran allegedly occurred far away from the 38th 
parallel.  Most importantly, the July 1998 reply from the U. 
S. Armed Services Center for Research of Unit Records states 
that there were no American or North Korean casualties in 
1957.  This directly contradicts the veteran's claim to have 
witnessed the combat deaths of several friends and soldiers, 
and to have killed enemy soldiers.  Therefore, the Board must 
find that the veteran did not engage in combat with the 
enemy, and must also find that there is no credible 
supporting evidence of his alleged combat stressors.  

The veteran's sole noncombat stressor concerns an incident 
that he alleges occurred during basic training.  He states 
that a landmine exploded near him, and that the impact threw 
him to the ground and injured his neck.  As this is a 
noncombat stressor, then lay testimony by itself does not 
establish that it occurred.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

The Board notes that the service medical records are negative 
for an injury as a result of a landmine, and that the veteran 
has not submitted any evidence to show that this incident 
occurred.  Incidentally, the Board also notes that this 
alleged stressor was not included as a cause of PTSD in the 
November 1993 statements from the VA psychiatrist or VA 
psychologist, but only from the VA social worker.  Therefore, 
as the veteran has no credible evidence to show that his 
alleged stressors actually occurred, entitlement to service 
connection for PTSD is not warranted.  38 C.F.R. § 3.304(f).  

A review of the available evidence in the claims file reveals 
no supporting lay statement from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  The lay statements on file, as noted 
earlier, are from individuals whose periods of service 
followed the veteran's period of service by several years.  
In short, the sole supporting evidence that the alleged 
stressful events occurred is the notation of such experiences 
as recorded by medical professionals in connection with 
treatment and evaluation.

A non-combat veteran's lay testimony regarding stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence that the 
claimed stressors actually occurred.  Cohen v. Brown, supra 
at 20 (citing Doran v. Brown, 6 Vet. App. 283, 289 (1994)).

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships of service in Korea.  However, the 
veteran's service in Korea was after cessation of hostilities 
in that country and there is no corroboration of combat 
service. 

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat. Therefore, the 
pertinent governing criteria do not provide a basis upon 
which to predicate a grant of entitlement to service 
connection.

In summary, while the veteran has a military occupational 
specialty related to combat, he is without combat awards or 
citations.  Nor is there support in either military records 
or statements by third parties as to the occurrence of the 
alleged events.  Without credible supporting evidence that 
the claimed in-service stressors actually occurred, the 
diagnosis of PTSD opined to be causally related to the 
claimed stressful in-service events, is not supportable.

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran when that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD." West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  West v. Brown, 7 Vet. 
App. 70, 79-80 (1994).  Thus, there is no clear, probative 
diagnosis of PTSD shown to be related to recognized military 
stressors.  

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard applies; the preponderance of the evidence is 
against the claim of service connection for PTSD.  38 C.F.R. 
§ 3.304(f).

In reaching this decision, the Board notes that the veteran's 
representative has requested that this case be remanded again 
for further development, specifically to obtain morning 
reports and to request additional records from the United 
Nations.  The Board does not believe that an additional 
remand would be helpful.  The July 1998 letter stated that 
the morning reports could be used to verify wounded in action 
and killed in action.  

However, this letter also states that there were no American 
casualties in 1957, so there are no wounds or deaths to 
verify.  As for the United Nations Command records, there is 
absolutely no indication that these records even exist.  
Furthermore, the Board does not think it plausible that the 
types of actions described by the veteran would be totally 
ignored in the military records that have already been 
searched.  Again, any deaths or wounds would have been 
recorded by the individual countries involved, but no 
American casualties occurred in 1957.  Therefore, a remand 
for further development is not appropriate. 


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

